


110 HR 2285 IH: Spaceport Equality Act of

U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2285
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2007
			Mr. Weldon of Florida
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  spaceports like airports under the exempt facility bond rules.
	
	
		1.Short titleThis Act may be cited as the
			 Spaceport Equality Act of
			 2007.
		2.Spaceports
			 treated like airports under exempt facility bond rules
			(a)In
			 GeneralParagraph (1) of section 142(a) of the Internal Revenue
			 Code of 1986 (relating to exempt facility bonds) is amended to read as
			 follows:
				
					(1)airports and
				spaceports,
					.
			(b)Treatment of
			 Ground LeasesParagraph (1) of section 142(b) of the Internal
			 Revenue Code of 1986 (relating to certain facilities must be governmentally
			 owned) is amended by adding at the end the following new subparagraph:
				
					(C)Special rule for
				spaceport ground leasesFor purposes of subparagraph (A),
				spaceport property which is located on land owned by the United States and
				which is used by a governmental unit pursuant to a lease (as defined in section
				168(h)(7)) from the United States shall be treated as owned by such unit
				if—
						(i)the
				lease term (within the meaning of section 168(i)(3)) is at least 15 years,
				and
						(ii)such unit would
				be treated as owning such property if such lease term were equal to the useful
				life of such
				property.
						.
			(c)Definition of
			 spaceportSection 142 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(n)Spaceport
						(1)In
				generalFor purposes of subsection (a)(1), the term
				spaceport means—
							(A)any facility
				directly related and essential to servicing spacecraft, enabling spacecraft to
				launch or reenter, or transferring passengers or space cargo to or from
				spacecraft, but only if such facility is located at, or in close proximity to,
				the launch site or reentry site, and
							(B)any other
				functionally related and subordinate facility at or adjacent to the launch site
				or reentry site at which launch services or reentry services are provided,
				including a launch control center, repair shop, maintenance or overhaul
				facility, and rocket assembly facility.
							(2)Additional
				termsFor purposes of paragraph (1)—
							(A)Space
				cargoThe term space cargo includes satellites,
				scientific experiments, other property transported into space, and any other
				type of payload, whether or not such property returns from space.
							(B)SpacecraftThe
				term spacecraft means a launch vehicle or a reentry
				vehicle.
							(C)Other
				termsThe terms launch, launch site,
				launch services, launch vehicle,
				payload, reenter, reentry services,
				reentry site, and reentry vehicle shall have the
				respective meanings given to such terms by section 70102 of title 49, United
				States Code (as in effect on the date of enactment of this
				subsection).
							.
			(d)Exception from
			 federally guaranteed bond prohibitionParagraph (3) of section
			 149(b) of the Internal Revenue Code of 1986 (relating to exceptions) is amended
			 by adding at the end the following new subparagraph:
				
					(E)Exception for
				spaceportsParagraph (1) shall not apply to any exempt facility
				bond issued as part of an issue described in paragraph (1) of section 142(a) to
				provide a spaceport in situations where—
						(i)the
				guarantee of the United States (or an agency or instrumentality thereof) is the
				result of payment of rent, user fees, or other charges by the United States (or
				any agency or instrumentality thereof), and
						(ii)the payment of
				the rent, user fees, or other charges is for, and conditioned upon, the use of
				the spaceport by the United States (or any agency or instrumentality
				thereof).
						.
			(e)Conforming
			 AmendmentThe heading for section 142(c) of the Internal Revenue
			 Code of 1986 is amended by inserting Spaceports, after
			 Airports,.
			(f)Effective
			 DateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			
